Hawes, Justice.
Olivia Fay Cooper Wells brought suit against her husband, Lloyd William Wells, for divorce on the ground that he had wilfully inflicted upon her cruel treatment. She prayed that she be granted a divorce and that she be awarded temporary and permanent alimony. The defendant denied that he had cruelly treated the plaintiff, and, by way of cross action, asked for a divorce on two grounds, to wit: (1) mental cruelty, and (2) desertion. On the trial the jury returned the following verdict: “1. We find in favor of the defendant, grounds on cruelty; 2. divide entire estate equally.” Mrs. Wells appealed from the judgment rendered and entered upon the verdict and from the order overruling her motion for a new trial. Counsel for the appellant, in their brief, say that “the controlling questions are whether there was error in the court’s charge as to desertion, whether the award was disproportionate to the necessities of the wife and the husband’s ability to pay, and whether the court erred in overruling appellant’s motion for a new trial.
1. It is not necessary to determine whether the court’s charge on the effect of the wife’s right to alimony, in case the jury should find that she deserted her husband was an incorrect charge, because the verdict of the jury shows that their finding in favor of the husband was not on the ground of desertion of him by his wife, but was on the ground of “cruelty” towards him by his wife, and permanent alimony was awarded to the wife. Therefore, error, if any, in such charge was harmless.
Argued March 10, 1970
Decided April 9, 1970.
G. Hughel Harrison, James W. Garner, for appellant.
Bryant Huff, for appellee.
2. Since the verdict was in favor of the husband, the wife has no standing to complain that the alimony awarded to her “was disproportionate to [her] — necessities—and the husband’s ability to pay” because she was not entitled to alimony as a matter of course. Singleton v. Singleton, 202 Ga. 269 (42 SE2d 737); Alford v. Alford, 189 Ga. 630 (7 SE2d 278).
3. The evidence supports the verdict and the court properly overruled the motion for new trial.

Judgment affirmed.


All the Justices concur.